438 F.3d 1228
Jaib Singh RAY, Petitioner,v.Alberto R. GONZALES, Attorney General, Respondent.
No. 03-72501.
United States Court of Appeals, Ninth Circuit.
February 23, 2006.

D. Douglas Metcalf, Abbe M. Goncharsky, Esq., Lewis and Roca LLP, Tucson, AZ, for Petitioner.
Jaib Singh Ray, Western Region Immigration & Naturalization Service, Laguna Niguel, CA, Richard M. Evans, Esq., Thomas Fatouros, U.S. Department of Justice Civil Div./Office of Immigration Lit., Washington, DC, for Respondent.
Before B. FLETCHER, GIBSON,* and BERZON, Circuit Judges.

ORDER

1
The Opinion filed January 20, 2006, slip op. 783, and appearing at 435 F.3d 1001, 2006 WL 147634, is withdrawn. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit.



Notes:


*
 The Honorable John R. Gibson, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation